                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JEREMY LEE COLLINS,                             )
                                                )
                        Plaintiff,              )
                                                )
        v.                                      )               Case No. 17-3050-CM-ADM
                                                )
ALEX BEBB, et al.,                              )
                                                )
                        Defendant.              )

                                               ORDER

        This matter comes before the court on Plaintiff Jeremy Lee Collins’ filing titled “Judicial

Notice.” (ECF No. 192.) The court construes this as a motion to take judicial notice because Mr.

Collins seeks an order taking judicial notice of certain matters, including that the doctrines of res

judicata and collateral estoppel bar the parties from relitigating facts and elements of any alleged

crimes. Mr. Collins also asks the court to take judicial notice that FED. R. EVID. 403 and 404

preclude defendants from introducing potentially prejudicial evidence, character evidence, and

evidence of crimes and acts, among other things. Defendants oppose the motion. For the reasons

stated below, the motion is denied without prejudice.

        FED. R. EVID. 201 permits the court to take judicial notice of adjudicative facts.

Adjudicative facts are “simply the facts of the particular case.” United States v. Iverson, 818 F.3d

1015, 1030 (10th Cir. 2016). The court may judicially notice a fact that is not subject to reasonable

dispute because it: “(1) is generally known within the trial court’s territorial jurisdiction; or (2) can

be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” FED. R. EVID. 201(b). In applying Rule 201, the court must be mindful that if it takes

judicial notice of a fact whose application is in dispute, the court forecloses a party from disputing

the matter through rebuttal evidence, cross-examination, or argument. United States v. Boyd, 289
F.3d 1254, 1258 (10th Cir. 2002) (quoting General Elec. Capital Corp. v. Lease Resolution Corp.,

128 F.3d 1074, 1083 (7th Cir. 1997)).

       In this case, Mr. Collins’ motion generally references matters concerning his prior state

court criminal conviction for conduct overlapping some of the facts giving rise to this action. For

example, Mr. Collins references that “the doctrines of res judicata and collateral estoppel will bar

‘Defendants’ and ‘Plaintiff’ from relitigating facts and elements of any alleged crimes [in the state

court criminal case and the subsequent appeal].”         (ECF No. 192, at 2.)       Regarding those

proceedings, Mr. Collins goes on to state that any fact “expressly admitted is ‘conclusive’ and

established unless the court, on motion, permits the admission to be withdrawn or amended.” (Id.)

Mr. Collins does not explain with any specificity the adjudicative facts to which he requests the

court take judicial notice. On this record, the undersigned cannot determine which, if any, of these

matters are not subject to a reasonable dispute. Because the court cannot determine the specific

adjudicative facts at issue, the court also cannot determine whether such facts are generally known

within the trial court’s territorial jurisdiction or whether they can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned. To the extent Mr.

Collins argues that collateral estoppel or res judicata apply, his opening motion does not brief these

issues, and so the court declines to engage in this analysis. See also Donaldson v. United States

Dep't of Treasury, No. 17-1213-EFM-GEB, 2018 WL 1116675, at *2 (D. Kan. Mar. 1, 2018)

(“Taking judicial notice of legal conclusions is not the proper use of this ‘evidentiary

mechanism.’”).

       Finally, Mr. Collins references Rules 403 and 404 and evidence concerning his past

conduct and character. Issues concerning the admissibility of evidence are more appropriately

raised on a motion in limine or through objections made during trial. These matters are not



                                                  2
adjudicative facts of which the court may take judicial notice. For these reasons, the court denies

Mr. Collins motion, but it does so without prejudice in the event that Mr. Collins seeks to file a

motion in limine asking the court to limit or preclude defendants from introducing certain matters

into evidence, or in the event that Mr. Collins is able to file a more specific and narrowly tailored

motion to take judicial notice that meets the legal standard set forth above.

       IT IS THEREFORE ORDERED that the clerk’s office is directed to correct the docket

entry for Plaintiff Jeremy Lee Collins’ filing titled “Judicial Notice” (ECF No. 192) to reflect that

it is a “Motion to Take Judicial Notice.”

       IT IS FURTHER ORDERED that said “Motion to Take Judicial Notice” (ECF No. 192)

is denied without prejudice.

       IT IS SO ORDERED.

       Dated November 14, 2019, at Topeka, Kansas.

                                                              s/ Angel D. Mitchell
                                                              Angel D. Mitchell
                                                              U.S. Magistrate Judge




                                                 3
